Citation Nr: 0831380	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from November 
1960 to May 1961 and on active duty from October 1961 to 
August 1962 and from May 1968 to August 1969, with additional 
service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2008.  

The veteran's claim of service connection for bilateral 
hearing loss was the subject of a previous decision.  The 
Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  



FINDINGS OF FACT

1.  The evidence presented since a January 1971 rating 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.  

2.  The veteran did not manifest a bilateral hearing loss 
during service or at the time of an initial VA examination 
when his hearing was reported to be within normal limits and 
he reported no complaints of tinnitus.  

3.  The veteran did not manifest findings of a bilateral 
hearing loss disability or tinnitus untial many years after 
service.  

4.  The currently demonstrated bilateral hearing loss and 
tinnitus are not shown to be due to noise exposure or other 
event or incident of the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  The veteran's bilateral hearing loss disability is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in August and October 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued prior to the 
appealed December 2006 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the August 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Finally, the Board is also aware of the considerations of the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding 
the need for notification of the evidence and information 
that is necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  

In the October 2006 letter, the veteran was advised of both 
the type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  
Regardless, as the Board finds that new and material evidence 
has been submitted in this case, the veteran would not have 
been prejudiced if the RO had failed to provide notice.   

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II. New and material

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for bilateral hearing loss was denied in a rating 
decision in January 1971.  This was based on evidence that 
included a June 1970 VA summary report of examination for 
loss of organic hearing acuity that showed that the veteran 
had no deafness found in either ear.  

The veteran applied to reopen his claim in June 2006.  In the 
now appealed rating decision promulgated in December 2006, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  

Thus, the January 1971 rating decision is final under 
38 U.S.C.A. § 7105.  The Board must first ascertain in this 
case whether new and material evidence has been received to 
reopen the claim.  

Since the January 1971 decision, the veteran has submitted VA 
audiology records dated June 2006 and February 2007.  In the 
June 2006 VA audiology consult treatment record, the veteran 
was diagnosed with normal to mild sensorineural hearing loss 
through 2000 hertz (left ear) and 3000 hertz (right ear), 
sloping to a moderate hearing loss for the higher test 
frequencies.  The veteran exhibited excellent word 
recognition ability in quiet when speech was presented at an 
average conversational level.  

In the February 2007 VA audiological examination report, the 
veteran was diagnosed with mild sensorineural hearing loss 
(500-1000 hertz), sloping to mild to moderately severe 
sensorineural hearing loss (3000-4000 hertz) in the right 
ear.  In the left ear he was diagnosed with mild 
sensorineural hearing loss (500-2000 hertz), sloping to 
moderately severe sensorineural hearing loss (3000-4000 
hertz).   The examiner opined that, since the veteran had 
normal hearing at the time of separation and significant 
post-service noise exposure, it was less likely as not that 
his hearing loss was related to his military service.  

The veteran also submitted various lay statements and a 
transcript of his April 2008 Board hearing in which the 
veteran offered testimony about the history of his hearing 
disability.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

Having reopened the veteran's claim, the Board finds final 
adjudication is warranted at the present time.  


III. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For purposes of VA compensation, hearing impairment will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board has reviewed the veteran's service medical records 
and finds no medical evidence showing that the veteran had a 
hearing disability tinnitus during service.  

Subsequent to service, a VA audiological examination report 
from June 1970 showed normal hearing with excellent speech 
discrimination skills (96 percent) in both ears.  

As noted, a June 2006 VA audiological treatment record showed 
that the veteran had normal to mild sensorineural hearing 
loss through 2000 hertz (left ear) and 3000 hertz (right 
ear), sloping to a moderate hearing loss for the higher test 
frequencies.  The veteran's speech discrimination scores were 
96 percent in the right ear and 92 percent in the left ear.  

In the February 2007 VA audiological examination report, the 
examiner recorded the veteran's history of bilateral hearing 
loss and tinnitus.  Upon examination, the veteran was 
diagnosed with mild sensorineural hearing loss (500-1000 
hertz), sloping to mild to moderately severe sensorineural 
hearing loss (3000-4000 hertz) in the right ear.  

In the left ear, the veteran was diagnosed with mild 
sensorineural hearing loss (500-2000 hertz), sloping to 
moderately severe sensorineural hearing loss (3000-4000 
hertz).  The veteran was also diagnosed with constant 
tinnitus in both ears.  

The VA examiner opined that, since the veteran had normal 
hearing at the time of separation and significant post-
service noise exposure, it was less likely as not that his 
hearing loss and tinnitus were related to his military 
service.  

In the present case, although the veteran currently has 
diagnosed bilateral hearing loss disability and tinnitus, the 
Board notes the first evidence of such disability was in 
connection with VA examinations performed many years after 
service.  

While he claimed having hearing problems due to noise 
exposure in service, initial VA hearing testing shortly after 
service was reported to be within normal limits.  A finding 
of no tinnitus was recorded at that time.  

Significantly, the Board notes the February 2007 VA 
audiological examination report in which the examiner, after 
reviewing the claims file, opined that, since the veteran had 
normal hearing at the time of separation and significant 
post-service noise exposure, it was less likely as not that 
his hearing loss and tinnitus were related to his military 
service.  The examiner is certainly competent to offer an 
opinion in this regard.  

Additionally, the veteran has not offered any medical 
evidence to support his assertions of having had either a 
hearing disability or tinnitus since service.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the April 2008 hearing 
testimony and various lay statements.  While he is certainly 
competent to report and testify concerning continuity of 
symptoms capable of lay observation, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or an opinion as to 
medical causation.  

Accordingly, his lay opinion cannot constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

On this record, the preponderance of the evidence is against 
the veteran's claim of service connection for bilateral 
hearing loss and tinnitus, and these claims must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed.  

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


